The State of TexasAppellee




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 20, 2014

                                      No. 04-14-00041-CR

                                         Kyle MILLER,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 175th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR5502
                            Honorable Pat Priest, Judge Presiding


                                         ORDER

       On February 14, 2014, Appellant Kyle Miller filed a motion to dismiss his court-
appointed appellate counsel and to represent himself in this appeal. Appellant contends his
attorney should be removed and he should be allowed to proceed pro se so that he can ensure all
meritorious appellate issues are presented. On February 19, 2014, Appellant’s court-appointed
attorney from the Bexar County Public Defender’s Office notified this court that he concurs with
Appellant’s request for a hearing on his right to self-representation.
        The record does not suggest Appellant is “acting out of a desire to manipulate the orderly
procedures of the appellate system or to interfere with the fair administration of justice,” and we
conclude that his request is timely. See Hubbard v. State, 739 S.W.2d 341, 344 (Tex. Crim. App.
1987). Therefore, Appellant may represent himself on appeal in this court, provided he is fully
admonished, he makes his decision knowingly and intelligently, and it is in his best interest to
represent himself on appeal. See Martinez v. Court of Appeal of Cal., Fourth Appellate Dist.,
528 U.S. 152, 163 (2000) (recognizing that states may allow appellants to represent themselves
in criminal appeals); Cormier v. State, 85 S.W.3d 496, 498 (Tex. App.—Houston [1st Dist.]
2002, order) (refusing to allow appellant to proceed pro se on appeal because it would not be in
his best interest).
    Therefore, we ABATE this appeal and REMAND this cause to the trial court. We
ORDER the trial court to conduct a hearing and accomplish the following:
       (1) fully admonish Appellant of the dangers and disadvantages of self-
           representation, see Ex parte Davis, 818 S.W.2d 64, 66–67 (Tex. Crim. App.
           1991);
       (2) “develop evidence as to whether appellant’s apparent decision to relinquish
           benefits associated with counsel and proceed pro se is knowingly and
           intelligently made,” see Hubbard, 739 S.W.2d at 345;
       (3) develop evidence as to whether it would be in Appellant’s best interest to
           proceed pro se on appeal; and
       (4) make findings of fact and conclusions of law as to whether Appellant’s
           decision to proceed pro se is knowingly and intelligently made and whether
           allowing Appellant to proceed pro se on appeal would be in his best interest.

       We ORDER the trial court to hold the hearing and deliver written findings of fact and
conclusions of law to the trial court clerk within THIRTY DAYS of the date of this order.
        We ORDER the trial court clerk to file in this court, no later than FIFTEEN DAYS from
the date it receives the trial court’s findings of fact and conclusions of law, a supplemental
clerk’s record containing the court’s written findings of fact and conclusions of law.
       We ORDER the court reporter to make a record of the hearing and to file in this court,
within FIFTEEN DAYS from the date of the hearing, a reporter’s record of the hearing.
        We ORDER the clerk of this court to deliver to the trial court, Appellant, all counsel, the
trial court clerk, and the court reporter,
    Appellant’s motion to dismiss appellate counsel and proceed pro se is HELD IN
ABEYANCE pending this court’s receipt of the supplemental reporter’s and clerk’s records.
       All other appellate deadlines are SUSPENDED pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court